Title: From James Madison to Thomas Jefferson, 20 February 1792
From: Madison, James
To: Jefferson, Thomas


Feby. 20. [1792]
J. M. returns Mr. J. his note endorsed for negociation at the Bank, but recommends in preference a use of about 300 dollars of J. M. which will not be wanted till the time proposed for the redemption of the note. A Check for 150 dollars is inclosed. As much or a little more can be added as soon as an order from the Speaker can be got which will be tomorrow or next day. J. M. insists that Mr. J. concur in this substitute, assuring him that it is perfectly convenient, and moreover that if any contingency should subject J. M to a pecuniary demand before the last of next month, he will resort witht. scruple to the expedient proposed to be waved. He is also in doubt whether the Bank discounts for more than 40 days.
